59 F.3d 176NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Jose Roberto RAMIREZ-CASTRO, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
Nos. 91-70504, 94-70782.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 3, 1993.Submission Withdrawn May 5, 1993.Resubmitted June 16, 1995.Decided June 20, 1995.

Petition to Review a Decision of the Immigration and Naturalization Service; No. Api-xzr-ltx.
I.N.S.
GRANTED.
Before:  HUG, SKOPIL, and O'SCANNLAIN, Circuit Judges.

ORDER

1
Submission of this case was withdrawn on April 15, 1993 pending resolution of petitioner's motion to the BIA to reopen deportation proceedings.  The BIA having made its decision concerning petitioner's motion to reopen deportation proceedings, we now resubmit this case effective June 16, 1995.


2
The Government's Motion to Remand, filed May 8, 1995, to the BIA for reconsideration of whether an expunged firarms conviction can support a finding of deportation, is hereby GRANTED.


3
These consolidated cases are hereby REMANDED to the BIA for reconsideration.